
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 772
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Whitfield (for
			 himself and Mr. Hastings of Florida)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the Kurdistan Workers’ Party and
		  supporting a peaceful dialogue with Turkey.
	
	
		Whereas since 1984, the Kurdistan Workers’ Party (PKK) has
			 waged a campaign of violence and terrorism against the people and Government of
			 Turkey;
		Whereas it is estimated that at least 30,000 people have
			 been killed in PKK-associated violence since 1984;
		Whereas the United States Government designated the PKK as
			 a foreign terrorist organization in 1997, as a specially designated global
			 terrorist in 2001, and a significant foreign narcotics trafficker in
			 2008;
		Whereas in 2004, the Council of the European Union added
			 the PKK to its list of terrorist organizations;
		Whereas in October 2007, President George W. Bush
			 characterized the PKK as a common enemy of the United States and
			 Turkey, saying, [the PKK] is an enemy to Turkey, it's an enemy to Iraq,
			 it's an enemy to people who want to live in peace.;
		Whereas in April 2009, President Barack Obama stated that,
			 Iraq, Turkey, and the United States face a common threat from terrorism
			 … That includes the PKK;
		Whereas, on April 20, 2012, Prime Minister Erdogan stated,
			 The stance of the Turkish state is clear—once [the PKK] lay down their
			 arms, it is [our stance] to completely stop military operations;
		Whereas in 1952, Turkey became a member of the North
			 Atlantic Treaty Organization (NATO);
		Whereas the armed forces of Turkey and the United States
			 have served together as allies during the Korean War, in Kosovo, in
			 Afghanistan, and in the 2011 NATO intervention in Libya, commonly known as
			 Operation Unified Protector;
		Whereas President George W. Bush stated, [Turkey's]
			 success is vital to a future of progress and peace in Europe and in the broader
			 Middle East—and the Republic of Turkey can depend on the support and friendship
			 of the United States; and
		Whereas President Barack Obama said, Turkey is a
			 critical ally. Turkey is an important part of Europe. And Turkey and the United
			 States must stand together, and work together, to overcome the challenges of
			 our time: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the continued campaign of
			 terrorism by the Kurdistan Workers' Party (PKK) and expresses solidarity with
			 the victims of PKK violence;
			(2)reaffirms that the
			 PKK is a common enemy of the United States and Turkey;
			(3)urges the PKK to
			 lay down its arms and renounce violence; and
			(4)encourages ongoing
			 cooperation between the United States Government and the Government of Turkey
			 to eliminate or apprehend violent elements of the PKK.
			
